Citation Nr: 0503136	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-30 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran retired from active military service in May 1961, 
having served more than 20 years.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  A Notice of Disagreement was 
received in March 2003.  A Statement of the Case was issued 
in July 2003.  A timely appeal was received in September 
2003.  A hearing before a member of the Board was scheduled 
for July 23, 2004 at the St. Petersburg RO, but the appellant 
failed to appear at the scheduled time.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 2002.  His death certificate 
lists the immediate cause of death as respiratory failure due 
to congestive heart failure and coronary artery disease.

2.  The veteran's service medical records show no relevant 
objective findings or treatment for any cardiovascular 
conditions.

3.  The veteran had multiple medical conditions that 
contributed to his death, but there is no persuasive medical 
evidence showing these conditions are related to his military 
service.

4.  At the time of his death, the veteran was not service 
connected for any disability.   

5.  The appellant's claim for service connection for the 
veteran's cause of death due to nicotine dependence or 
tobacco use in service was received by VA in May 2002.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.300, 
3.303, 3.310, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA), since codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, that notice was provided in December 2002, 
prior to the initial AOJ decision.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The above-mentioned letter advised the appellant what 
information and evidence was needed to substantiate her 
claim.  The letter also advised her what information and 
evidence must be submitted by her, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the appellant.  In this way, she was 
advised of the need to submit any evidence in her possession 
that pertains to the claim.  She was specifically told that 
it was her responsibility to support the claim with 
appropriate evidence.  Finally the letter advised her what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The Statement of the Case also 
notified the appellant of the information and evidence needed 
to substantiate the claim. 

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that she was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claim.  When considering 
the notification letter and the statement of the case, as a 
whole, the Board finds that she was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claim.  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim and to respond to VA notices.  She was 
given ample time to respond to each letter.  

With respect to the VA's duty to assist, the veteran's 
service medical records are in the file, and the RO attempted 
to obtain all medical records identified by the appellant.  
In this regard, the appellant apparently identified private 
treatment records for the veteran and submitted a Form 21-
4142 authorizing release of his medical records to VA.  In 
January 2003, however, the RO returned the Form 21-4142 to 
the appellant because it was completed incorrectly, i.e., she 
did not provide a separate and complete From 21-4142 for each 
private medical facility and/or physician.  The appellant 
failed to respond and submit properly completed releases.  VA 
is only required to make reasonable efforts to obtain 
relevant records that the claimant has adequately identified 
to the VA.  38 U.S.C.A. § 5103A(b)(1).  The appellant has 
failed to adequately identify the records she desired the RO 
to consider by failing to submit properly completed releases 
as requested so that VA may request the veteran's private 
treatment records.  VA, therefore, has made every reasonable 
effort to obtain all records relevant to the appellant's 
claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  
Obviously, the veteran was not provided a VA examination in 
connection with this claim.  Moreover, neither an examination 
nor an opinion is needed because there is no competent 
evidence that the veteran suffered an event, injury or 
disease in service related to his death, or that the causes 
of the veteran's death may be associated with his military 
service.  This is discussed in more detail below. 

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to inform and assist the 
appellant at every stage of this case.  Therefore, she will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  

II.  Analysis

The veteran had active military service in the Army Air Force 
from January 1940 to October 1945.  The veteran had 
subsequent service in the Air Force from July 1950 to 
February 1954 and September 1954 to May 1961.  He was a World 
War II and Korean War veteran.  He died on May [redacted], 2002.  His 
death certificate lists the immediate cause of death as 
respiratory failure due to congestive heart failure and 
coronary artery disease.  

A review of the veteran's file does not reveal that he was 
service-connected for any disability during his lifetime.  In 
January 2000, he was awarded non-service connected pension 
and special monthly pension on account of need of regular aid 
and attendance for bilateral above-knee amputations with left 
hip disarticulation and coronary artery disease.  The veteran 
resided in a VA nursing home from January 1999 until his 
death.

The appellant claims that the veteran's medical conditions 
that caused his death were caused by the veteran's nicotine 
dependence, which began during his service.  She stated that 
the veteran had both legs amputated due to poor circulation 
and that he had three heart attacks, all caused by his 
smoking cigarettes.  She stated that he was addicted and 
could not stop smoking despite doctor's orders.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a) (2004); see 38 U.S.C.A. § 1310 (West 
2002); see also 38 U.S.C.A. §§ 1110 and 1112 (West 2002) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).  Service connection also may be 
established on a presumptive basis for certain chronic 
diseases, including cardiovascular-renal disease, manifesting 
themselves to a compensable degree of 10 percent within one 
year of the veteran's separation from service.  38 U.S.C.A. 
§§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309(a).  

Initially, the Board finds that the appellant cannot prevail 
on her claim on the basis that the diseases that caused the 
veteran's death were due to nicotine dependence from the use 
of tobacco products during his service, since this is 
precluded by law.  For claims filed after June 9, 1998, as 
here, special provisions in the law relating to claims based 
upon the effects of the use of tobacco products during 
service provide that, notwithstanding any other provisions of 
law, a veteran's disability or death shall not be considered 
to have resulted from personal injury suffered or disease 
contracted in the line of duty in the active military, naval, 
or air service on the basis that it resulted from injury or 
disease attributable to the use of tobacco products by the 
veteran during the veteran's service.  38 U.S.C.A. § 1103.  
See also 38 C.F.R. § 3.300.  The appellant's claim was filed 
in October 2002.  Therefore, the appellant is barred by law 
from entitlement to service connection for the cause of the 
veteran's death due to his tobacco use during his service and 
his resulting nicotine dependence.

This, however, does not end the Board's inquiry.  The Board 
must also consider whether the cause of the veteran's death 
may be service connected on a direct or presumptive basis.  

A review of the veteran's service medical records shows there 
are no relevant objective findings or treatment regarding any 
cardiovascular disorder during the veteran's service.  The 
veteran's separation exam indicates that his cardiovascular 
system was normal.  An electrocardiogram done in December 
1960 as part of his separation exam indicates the results 
were within normal limits.    

The only medical evidence in the file of the veteran's 
medical problems is from a hospitalization in November 1998 
immediately before he was admitted to the VA nursing home.  
These records indicate that the veteran had a history of 
hypertension, coronary artery disease with myocardial 
infarction times two, former alcohol abuse and severe 
peripheral vascular disease.  None of these medical records 
indicate that any of these medical problems were either 
incurred in service or manifested within one year of the 
veteran's separation from service.  

The Board finds that the preponderance of the evidence is 
against a finding that the cause of the veteran's death was 
incurred in service or was manifested within one year after 
service, and thus the appellant is not entitled to the 
benefit of the doubt.  See 38 C.F.R. § 3.102.  The 
appellant's appeal is, therefore, denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


